Citation Nr: 0312121	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  03-00 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the left knee as secondary to service-connected 
residuals of a fracture of the distal left tibia and fibula, 
with herniation muscle group XI.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied a claim of 
entitlement to service connection for degenerative joint 
disease of the left knee as secondary to service-connected 
fracture of the left distal tibia and fibula, with herniation 
of muscle group XI, (hereinafter left knee condition).


REMAND

In his December 2002 VA Form 9 substantive appeal, the 
veteran requested a BVA hearing at the local RO.  In a 
Statement of Accredited Representative in an Appealed Case, 
VA Form 646, dated in January 2003, the veteran sought a 
correction of his Form 9, indicating that he did not want a 
BVA hearing.  However, in a request received at the Board in 
April 2003, he has now indicated that he desires a video 
conference hearing.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office for the following 
development:

The appellant should be scheduled for a 
"Video Conference" hearing following 
the usual procedures under 38 U.S.C.A. 
§ 7107 (West Supp. 2002) and 38 C.F.R. 
§ 20.704 (2002).


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

